Citation Nr: 1533966	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-00 811	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for pineal cysts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from June 1982 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran limited his appeal to the two issues identified on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal, VA Form 9, submitted in January 2014, he requested a Board hearing by live videoconference.  

In a March 2015 letter, addressed to the Veteran at an Illinois address, VA notified him that the videoconference hearing he requested before the Board was scheduled to be held at the RO in Chicago, Illinois, in May 2015.  He did not attend the hearing.  However, the U.S. Postal Service returned that letter indicating that the Postal Service was unable to deliver the notice letter to the Veteran. 

In a letter postmarked in May 2015, the Veteran notified the Board that his mailing address had changed to one in Colorado; and that the change in address was not yet reflected in correspondence from the Board.  He gave an indication that he still expected to attend his previously requested videoconference hearing before the Board. 

The Veteran evidently did not receive notice of the previously scheduled videoconference hearing to be held at the Chicago RO in May 2015 due to his change in address.  Thus, this case must be remanded to arrange for that hearing.  

Accordingly, the case is REMANDED for the following action:

Confirm the Veteran's mailing address reportedly where he resides in Colorado.  Thereafter, schedule the Veteran for a videoconference hearing at the appropriate RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

